DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A HEATING VENTILATION AND AIR-CONDITIONING SYSTEM WITH AN INTERMEDIATE DEPLOYABLE SLIDING DOOR.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gesell (US 20150024669 A1) in view of Kettner (US 5907954 A) and Barbier et al. (FR 3072331 B1) hereinafter referred to as Barbier.
Regarding claim 1, Gesell teaches of a Heating Ventilation and Air-Conditioning (HVAC) (abstract) system comprising: 
a housing (Fig. 1 see outer edge of blower assembly 10 representing the housing containing all components) adapted to receive a heat exchanger (Fig. 1, condenser 40) therein; 
at least one first inlet formed on the housing for ingress of a first stream of fluid inside the housing (Fig. 1, fresh-air inlet 20); 
at least one second inlet formed in the housing for ingress of a second stream of fluid inside the housing (Fig. 1, recirculation-air inlet 26); 
at least one first door adapted to move with respect to the first inlet (Fig. 1, fresh-air flap 34) to define an open configuration (Fig. 2, 26 is open), a closed configuration (Fig. 3, 26 is closed) and a partially open configuration (¶ [0075]); 
at least one second door adapted to move with respect to the second inlet (Fig. 2, recirculated-air flap 36) to define an open configuration (Fig. 2, 36 is open), a closed configuration (Fig. 5, 36 is closed); and 
an intermediate door disposed between the first inlet and the second inlet (Fig. 1, transfer flap 36) and adapted to move between a deployed configuration (Fig. 2, 36 is deployed) and an un-deployed configuration (Fig. 2, 36 is un-deployed), wherein the intermediate door in the deployed configuration is adapted to disrupt fluid flow there across (Fig. 2, 36 prevents air from flowing between the 20 and 26 when deployed).
Gesell fails to teach at least one second door adapted to move with respect to the second inlet to define a partially open configuration. 
wherein the intermediate door is a sliding door.
Kettner teaches of a second door adapted to move with respect to the second inlet to define a partially open configuration (Fig. 1, recirculated air flap 3; Col. 3, lines 1-9).
Specifically, the combination the Examiner has in mind is to the temperature and humidity sensors of Kettner (Fig. 1, 2a-2b,3a-3b) at the inlets of the fresh air inlet and the recirculating air inlet of Gesell so that both of the flaps of Gesell are capable of being operated in a variety of positions between open and closed based upon conditions and desired operating state.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Kettner to modify Gesell with the above combination. Doing so would feed the HVAC unit when in an air mixing mode with an automatically controlled mixture of air which has the most favorable condition of energy (Gesell, Fig. 4; Kettner, Col. 1, lines 41-43).
Barbier teaches wherein the intermediate door is a sliding door (Fig. 1, sliding door 9).
Specifically, the combination the Examiner has in mind is to replace the transfer flap of Gesell with the sliding door 9 and to orient the door so that its withdrawal housing 90 is placed away from the condenser 40 so that the sliding door 90 does not come into contact with the filter when retracting. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Barbier to modify Gesell as modified with the above combination. Doing so allows for the maximum amount of flow to go between the two inlets of Gesell when desired (Pg. 5, lines 176-177).
Regarding claim 2, Gesell as modified teaches of the Heating Ventilation and Air-Conditioning (HVAC) system as claimed in claim 1, and Gesell as modified further teaches wherein the first door is in at least partially open configuration, the second door is in closed configuration and the intermediate door is in un-deployed configuration to define a variable ram air mode of operation (Fig. 5, 34 and 38 are open, 36 is closed).
Regarding claim 3, Gesell as modified teaches of the Heating Ventilation and Air-Conditioning (HVAC) system as claimed in claim 1, and Gesell as modified further teaches wherein the first door is in open configuration, the second door is in a first partially open configuration and the intermediate door is in deployed configuration to define a first partial re-circulation mode of operation (Fig. 2, both 34 and 36 are open and 38 is closed).
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The 
Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). Therefore, Gesell as modified would be capable of moving 36 in a partially opened position since the opening of 36 is dependent upon the humidity and temperature readings as shown in the combination made in claim 1 above allowing for a variety of adjustment of the recirculation door.
Regarding claim 4, Gesell as modified teaches of the Heating Ventilation and Air-Conditioning (HVAC) system as claimed in claim 1, and Gesell as modified further teaches wherein the first door is in open configuration, the second door is in a second partially open configuration and the intermediate door is in deployed configuration to define a second partial re-circulation mode of operation (Fig. 2, both 34 and 36 are open and 38 is closed).
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). Therefore, Gesell as modified would be capable of moving 36 in a second partially opened position since the opening of 36 is dependent upon the humidity and temperature readings as shown in the combination made in claim 1 above allowing for a variety of adjustment of the recirculation door.
Regarding claim 5, Gesell as modified teaches of the Heating Ventilation and Air-Conditioning (HVAC) system as claimed in claim 1, wherein the first door is in closed configuration, the second door is in open configuration and the intermediate door is in an un-deployed configuration to define a re-circulation air mode of operation (Gesell, Fig. 6, 34 is closed, 36 and 38 are open).
Regarding claim 6, Gesell as modified teaches of the Heating Ventilation and Air-Conditioning (HVAC) system as claimed in claim 1, and Gesell as modified further teaches wherein the intermediate door in the deployed condition thereof is disposed proximal to the heat exchanger and in the un- deployed condition thereof is disposed away from the heat exchanger (see combination of Gesell as modified and Barbier in claim 1 above, the sliding door when deployed moves toward the condenser 40 and away when un-deployed).
Regarding claim 8, Gesell as modified teaches of the Heating Ventilation and Air-Conditioning (HVAC) system as claimed in claim 1, wherein the intermediate door moves orthogonally with respect to the heat exchanger disposed within the housing (see combination of Gesell as modified and Barbier in claim 1 above, the sliding door deploys to either open or close the opening 30 of Gesell, therefore the sliding door must move orthogonally to the condenser 40).
Regarding claim 9, Gesell as modified teaches of the Heating Ventilation and Air-Conditioning (HVAC) system as claimed in claim 1, wherein the first door is at least one of barrel type door and butterfly flap type of door (Gesell, ¶ [0012]).
Regarding claim 10, Gesell as modified teaches of the Heating Ventilation and Air-Conditioning (HVAC) system as claimed in claim 1, wherein the second door is at least one of barrel type door and butterfly flap type of door (Gesell, ¶ [0012]).
Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gesell (US 20150024669 A1) in view of Kettner (US 5907954 A), Barbier et al. (FR 3072331 B1) hereinafter referred to as Barbier and Hase et al. (US 5899806 A) hereinafter referred to as Hase.
Regarding claim 7, Gesell as modified teaches of the Heating Ventilation and Air-Conditioning (HVAC) system as claimed in claim 1, however, Gesell as modified fails to explicitly teach wherein the intermediate door comprises a rack that engages with and is actuated by a pinion.
Hase teaches of a rack (Fig. 2, 100) that engages with and is actuated by a pinion (Fig. 2, pinion 
101).
	Specifically, the combination the Examiner has in mind is to replace the sliding door of Gesell as modified with the damper 6, rack 100 and pinion 101 and to have the pinion 10 be in the withdrawal housing 90 (Barbier) of Gesell so that the system can deploy and un-deploy the sliding damper.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Hase to further modify Gesell as modified to replace the sliding door of Gesell as modified with one including a rack and pinion system as an actuation method of that nature for sliding doors is known in the art. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art i.e., the actuation of the sliding door to prevent flow through an opening when needed (MPEP 2143.A.).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, B.).
Regarding claim 11, Gesell as modified teaches of the Heating Ventilation and Air-Conditioning (HVAC) system as claimed in claim 1, however, Gesell as modified fails to explicitly teach wherein the intermediate door comprises two portions and movable relative to each other, wherein at least one of the portions comprises a rack that engages with and is actuated by a corresponding separate pinion.
Hase teaches of a door (Fig. 3, 6) that door comprises two portions and movable relative to each 
other, wherein at least one of the portions comprises a rack (Fig. 3, 100) that engages with and is actuated by a corresponding separate pinion (Fig. 3, 101).
Specifically, the combination the Examiner has in mind is to replace the sliding door of Gesell as modified with the damper 6, rack 100 and pinion 101 and to have the pinion 10 be in the withdrawal housing 90 (Barbier) of Gesell so that the system can deploy and un-deploy the sliding damper.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Hase to further modify Gesell as modified to replace the sliding door of Gesell as modified with one including a rack and pinion system as an actuation method of that nature for sliding doors is known in the art. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art i.e., the actuation of the sliding door to prevent flow through an opening when needed (MPEP 2143.A.).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, B.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clemence et al. (US 20140065943 A1) teaches of a HVAC system with a first door, a second door and an intermediate door.

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762